DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 3, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagahisa (US 5,203,933).
Regarding claims 1, 3, 5, Nagahisa teaches an arrangement of balls 8 – (construed as studs) inserted into a tread portion 10 of a tire T, see the [AltContent: textbox (Third Studs and unworn tread)]annotations to facilitate discussion of the claim elements.
[AltContent: textbox (Second Studs and unworn tread)][AltContent: textbox (First Studs and unworn tread)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The arrangement comprising: a plurality of first studs protruding from a first unworn tread portion for contacting a surface; a plurality of second studs protruding from a second unworn tread portion separate from the first unworn tread portion; and a plurality of third studs protruding from a third unworn tread portion separate from the first unworn tread portion and separate from the second unworn tread portion, the first unworn tread portion having different radial depth than the third unworn tread portion. As to claims 3, 5, the balls have spherical shapes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 5,324,369), in view of Neljubin et al. (WO 02/078980 A2 – of record).
Regarding claims 1, 9, Yamada teaches an arrangement of a plurality of spike pins 3 – (corresponds to the claimed plurality of first, second and third studs), see the examiner provided reproduction of FIG. 3 [AltContent: textbox (Unworn tread portions having different radial depths)][AltContent: textbox (Cylindrical stump portion )]claim elements. 
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Each of the spike pins of the plurality of spike pins are inserted into a recess 6 of a tread surface 2 of a tire, and are arranged such that each spike pin protrudes through a gap 8 created by the recess from an unworn tread portion disposed within the thickness of the tread to a radially outer unworn tread portion at the ground contacting surface of the tread. 
Yamada does not explicitly disclose the plurality of spike pins are orientated such that a plurality of third spike pins protruding from a third unworn tread portion separate from a first unworn tread portion and separate from a second unworn tread portion, the first unworn tread portion having different radial depth than the third unworn tread portion; and wherein the second unworn tread portion has a radial depth between the radial depth of the first unworn tread portion and the radial depth of the third unworn tread portion. However, Yamada discloses the configuration of the recesses of the plurality of spike pins maybe chosen arbitrarily as long as the configuration creates the gap, see Col 6 lines 8-15. And further discloses 
Neljubin discloses a tread pattern which includes a plurality of studs 5 – (construed as first studs), 7 – (construed as second studs), 12 – (construed as third studs). The studs being configured such that 7 has a radial depth different from 5 and 12, where the radial depth of stud 7 is radially intermediate to the radially outermost stud 5 and radially innermost stud 12. And as depicted in the reproduction of figures 3, 6-7 as the tire wears and subsequently the ground contacting studs 5 fall out, the grip with the roadway is maintained by studs 7 and as studs 7 fall out, the grip near the end of the service life of the tire is maintained by studs 9.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

 Thus, Neljubin reasonably suggests having studs which are radially different depthwise provide constant enhanced grip on a roadway throughout the life of the tire. And one could simply modify the recesses of Yamada to be radially staggered depthwise, thereby providing the same advantage without any change in the functionality the spike pins.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of spike pins of Yamada such that the plurality of spike pins have a plurality of third spike pins protruding from a third unworn tread portion separate from a plurality of first studs protruding from a first unworn tread portion and separate from a plurality of second studs protruding from a second unworn tread portion, the first unworn tread portion having different radial depth than the third unworn tread portion, as taught by Neljubin to provide the tire with a means for maintain grip on a road throughout the service life of the tire.
Regarding claims 2, 4, 6.
Claims 3, 5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 5,324,369), in view of Neljubin et al. (WO 02/078980 A2 – of record), as applied to claim 1 above and further in view of Takayama (JP 58-78802 – of record).
Regarding claims 3, 5, 7-8, Modified Yamada does not explicitly disclose the tips have a spherical shape. However, a mere change in shape of an element is generally recognized as being within the level of one of ordinary skill in art. Moreover, such shapes are very well-known in the art.
Takayama teaches a tire having a tread pattern which includes the use of studs, see figure 1. The studs are configured to have tips 8 having a spherical shape, where Takayama discloses such a shape is advantageous for not generating vibration noise and no slippage while not damaging the road during operation, see [0001].
As to the first studs have radially outermost flat tip ends and the second studs have radially outermost spherical tip ends; and the first studs have radially outermost spherical tip ends and the second studs have radially outermost flat tip ends: One would appreciate Takayama’s suggestion of reduction in road noise during use of the studs and forming the tread pattern as claimed is well within the skill of an ordinary artisan, as this is merely a change in shape which offers a predictable benefit.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the .
Response to Arguments
Applicant’s arguments with respect to claim 05/05/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/CEDRICK S WILLIAMS/Examiner, Art Unit 1749                                                                                                                                                                                                        

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
June 3, 2021